Citation Nr: 1244259	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-32 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a genitourinary disorder, to include as secondary to the service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active service from April 1967 to December 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2010 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  At no time during the appeal period has a diagnosis of a genitourinary disorder other than erectile dysfunction been shown.

2.  The Veteran has bilateral hearing that is likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  A genitourinary disorder other than erectile dysfunction was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected diabetes mellitus, type II. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012); 38 C.F.R. § 3.310 (2006).

2.  Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.1756(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regards to the issue of entitlement to service connection for bilateral hearing loss, the Board has considered this legislation but finds that, given the favorable action taken herein with regard to that issue, no further discussion of these VCAA requirements is required with respect to this matter.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

A pre-decisional notice letter dated in October 2009 apprised the Veteran of the evidence necessary to establish service connection on a direct basis, the evidence and/or information already in the RO's possession, the additional evidence and/or information needed from the Veteran, the evidence VA is responsible for getting, and the information VA must assist in obtaining on the Veteran's behalf. The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this regard, the Board acknowledges that this correspondence did not inform the Veteran of the criteria necessary to support a claim for service connection on a secondary basis.  In multiple statements submitted during the current appeal, however, the Veteran, through his representative, clearly illustrated his understanding of these requirements.  In any event, as the Board will discuss in further detail in the following decision, competent evidence of record does not reflect the presence of a genitourinary disorder (other than the already service-connected erectile dysfunction) at any time during the current appeal.  Accordingly, the basis of the denial of this issue is the absence of competent evidence of the presence of the claimed disability, and not the etiology of the purported disorder.  Therefore, the notice deficiency is harmless error.  

Regarding VA's duty to assist, the RO obtained some service treatment records (STRs) and post-service medical records.  The Board observes that the Veteran's complete STRs were not obtained.  A December 2009 formal finding on the unavailability of original STRs reveals the exhaustive measures the RO took to obtain the Veteran's complete STRs.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  Russo v. Brown, 9 Vet.App. 46 (1996).  Aside from the missing STRs, the Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1)-(3).  

A medical opinion as to the etiology of the claimed genitourinary disorder is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: 1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Here, there is insufficient evidence establishing that the Veteran has a genitourinary disorder other than the already service-connected erectile dysfunction. Given the standard of the regulation, VA does not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

A disability that is proximately due to, or the result of, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (which holds that, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or is the result of, a service-connected condition, the veteran shall be compensated for the degree of disability, and no more, over and above the degree of disability existing prior to the aggravation).

	A.  Genitourinary Disorder 

The Veteran contends that he has a genitourinary disorder manifested by frequent urination that is related to his service, to include as secondary to his service-connected diabetes mellitus, type II.  See, e.g., August 2010 substantive appeal.  In this regard, the Board observes that his STRs that have been obtained shows no treatment for, or diagnosis of, a genitourinary disorder.  His March 1970 separation examination revealed a clinically normal genitourinary system.  

According to post-service medical records, the only genitourinary disorder that the Veteran has been diagnosed with is erectile dysfunction as secondary to his service-connected diabetes mellitus, type II.  A record dated in June 2004 indicates that the Veteran denied urinary complaints and nocturia; his urine stream was reportedly "okay."  A letter from M.S., M.D. dated in April 2007 indicates that the only complication the Veteran had due to his diabetes mellitus, type II was erectile dysfunction.  There is no medical evidence of record, nor does the Veteran suggest, that frequent urination is associated with his service-connected erectile dysfunction.

Rather, the Veteran has contended that his frequent urination is a complication associated with his service-connected diabetes mellitus, type II.  Id.  In this regard, the Board observes that the diagnostic criteria for evaluating diabetes mellitus, type II provides that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code (DC) 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2012). 

Therefore, the Veteran's representative argues that a compensable evaluation for voiding dysfunction is warranted as the Veteran's frequent urination is a complication of his diabetes mellitus, type II.  However, none of the Veteran's medical records establish that he has genitourinary disorder manifested by frequent urination that is a complication of his service-connected diabetes mellitus, type II.

Accordingly, based on a review of the evidence, the Board concludes that service connection for a genitourinary disorder, to include as secondary to the service-connected diabetes mellitus, type II, is not warranted.  Initially, the Board finds that the evidence does not support a finding of a diagnosis of genitourinary disorder (other than his already service-connected erectile dysfunction) that includes symptoms such as frequent urination.  
The Veteran is competent to report having frequent urination.  However, notwithstanding the Veteran's credible and competent contentions, the evidence of record does not show the presence of a genitourinary disorder that results in frequent urination has been diagnosed at any time during the appeal period or that his symptom is indicative of a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  There are no objective clinical findings indicating that the Veteran has a genitourinary disorder that encompasses his symptom of frequent urination.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the United States Court of Appeals for Veterans Claims (Court) held that, in the absence of proof of a present disability, there can be no valid claim).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent evidence reflective of a genitourinary disorder involving frequent urination at any time during the appeal period.  In the absence of a clear diagnosis, or abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.

The Board acknowledges the Veteran's belief that he has a genitourinary disorder causing frequent urination that is related to his military service, including as secondary to his service-connected diabetes mellitus, type II.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of a genitourinary disorder.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, Veteran's own assertions as to an etiology of a disability have no probative value.

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a genitourinary disorder, to include as secondary to the service-connected diabetes mellitus, type II.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A § 5107 (West 2002 & Supp. 2012).  

	B.  Bilateral Hearing Loss 

Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2012).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In the current appeal, the Veteran contends that he has bilateral hearing loss as a result of in-service acoustic trauma.  See, e.g., February 2010 claim.  His DD 214 shows that his military occupational specialty (MOS) was that of a vehicle loader; he also received the Combat Action Ribbon.  As a combat veteran, he is entitled to have his statements accepted.  Additionally, as service connection for tinnitus has already been granted, the Board concedes in-service acoustic trauma from combat.

Here, the Veteran's STRs include his March 1967 entrance examination that reported his hearing acuity in puretone thresholds.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below (in parentheses).  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
XXXX
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
XXXX
5 (10)

At his March 1970 separation examination, the Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
15
25
15
LEFT
15
5
5
15
20

The Veteran was afforded a VA examination in April 2010.  He reported his in-service noise exposure from combat.  Post-service noise exposure included recreational shooting while using hearing protection.  He had no family history of hearing loss or ear related disease.  Hearing examination revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The examiner opined that Veteran's bilateral hearing loss was less likely as not caused by or a result of in-service acoustic trauma.  The Veteran's entrance and discharge examinations did not support the presence of hearing loss due to in-service acoustic trauma.  

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  Initially, as discussed above, the Board finds that the Veteran did incur in-service acoustic trauma.  Furthermore, the evidence shows that the Veteran has a current bilateral hearing loss disability as defined by VA.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his current bilateral hearing loss disability.  

As noted above, service connection for tinnitus as due to in-service acoustic trauma has been granted.  The Board observes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.

Therefore, because the Veteran is service connected for tinnitus resulting from in-service acoustic trauma, the evidence supports a finding that his sensorineural or noise-induced hearing loss is also the result of in-service acoustic trauma.  In reaching this conclusion, the Board acknowledges the negative nexus opinion from the April 2010 VA examiner.  However, the Board finds that it lacks probative value as it violates Hensley.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley at 160.  The examiner's negative nexus opinion regarding the Veteran's hearing loss was premised upon the absence of bilateral hearing loss being shown at discharge and thus lacks probative value. 

Furthermore, the examiner failed to address the fact that the Veteran's right ear showed some degree of hearing loss at 3000 Hertz at discharge from service.  Indeed, the thresholds for normal hearing are 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley at 157 (citing Schroeder et al. eds., Current Medical Diagnosis & Treatment, 1988, pages 110-111).  As discussed above, the Veteran's March 1970 discharge examination revealed hearing acuity of 25 decibels at 3000 Hertz in the right ear.  Thus, the Veteran showed some degree of hearing loss in the right ear at discharge from service.  Additionally, the elevated threshold of 20 decibels at 4000 Hertz in the left ear, although still normal hearing acuity, is at the highest threshold of normal.  Furthermore, the Veteran's discharge examination compared to his entrance examination showed a threshold shift.  His hearing acuity in his right ear worsened from 10 to 15 decibels at 2000 Hertz and also worsened from five to 15 decibels at 4000 Hertz.  His hearing acuity in his left ear worsened from 10 to 20 decibels at 4000 Hertz.  Therefore, the evidence supports a finding that the Veteran did incur bilateral hearing loss in service.

Thus, in considering the in-service acoustic trauma, the above-noted provisions from The MERCK Manual, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss that was incurred in service.  The evidence is in favor of the grant of service connection for bilateral hearing loss.  Service connection for bilateral hearing loss is, therefore, granted.  38 U.S.C.A. 5107.  


ORDER

Entitlement to service connection for a genitourinary disorder, to include as secondary to the service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


